1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                                ----oo0oo----
11

12   STEPHEN WANDERER, an             No. 2:18-cv-2898 WBS DB
     individual and in his
13   representative capacity,
14               Plaintiff,
15        v.
16   KIEWIT INFRASTRUCTURE WEST
     CO.; and DOES 1 through 25,
17   inclusive,
18               Defendants.
19

20                              ----oo0oo----

21                     STATUS (PRETRIAL SCHEDULING) ORDER
22             After reviewing the parties’ Joint Status Report, the
23   court hereby vacates the Status (Pretrial Scheduling) Conference
24   scheduled for May 13, 2019, and makes the following findings and
25   orders without needing to consult with the parties any further.
26   I.   SERVICE OF PROCESS
27             All defendants have been served, and no further service
28
                                     1
1    is permitted without leave of court, good cause having been shown

2    under Federal Rule of Civil Procedure 16(b).

3    II.   JOINDER OF PARTIES/AMENDMENTS

4              On or before May 31, 2019, plaintiff may file a First

5    Amended Complaint to add one additional claim, and defendant in

6    response the First Amended Complaint may assert a cross-claim

7    against plaintiff.   No Further joinder of parties or amendments

8    to pleadings will be permitted except with leave of court, good

9    cause having been shown under Federal Rule of Civil Procedure

10   16(b).   See Johnson v. Mammoth Recreations, Inc., 975 F.2d 64

11   (9th Cir. 1992).

12   III. JURISDICTION/VENUE

13             Jurisdiction is predicated upon 28 U.S.C. § 1332(a),

14   because it is a civil action between citizens of different states

15   and the amount in controversy exceeds $75,000.   Venue is

16   undisputed and hereby found to be proper.

17   IV.   DISCOVERY

18             The parties agree to serve the initial disclosures

19   required by Federal Rule of Civil Procedure 26(a)(1) on or before

20   May 27, 2019.
21             The parties shall disclose experts and produce reports

22   in accordance with Federal Rule of Civil Procedure 26(a)(2) by no

23   later than March 5, 2020.   With regard to expert testimony

24   intended solely for rebuttal, those experts shall be disclosed

25   and reports produced in accordance with Federal Rule of Civil

26   Procedure 26(a)(2) on or before April 2, 2020.
27             All discovery, including depositions for preservation

28   of testimony, is left open, save and except that it shall be so
                                      2
1    conducted as to be completed by April 30, 2020.       The word

2    “completed” means that all discovery shall have been conducted so

3    that all depositions have been taken and any disputes relevant to

4    discovery shall have been resolved by appropriate order if

5    necessary and, where discovery has been ordered, the order has

6    been obeyed.   All motions to compel discovery must be noticed on

7    the magistrate judge’s calendar in accordance with the local

8    rules of this court and so that such motions may be heard (and

9    any resulting orders obeyed) not later than April 30, 2020.

10   V.    MOTION HEARING SCHEDULE

11             All motions, except motions for continuances, temporary

12   restraining orders, or other emergency applications, shall be

13   filed on or before May 11, 2020.       All motions shall be noticed

14   for the next available hearing date.       Counsel are cautioned to

15   refer to the local rules regarding the requirements for noticing

16   and opposing such motions on the court’s regularly scheduled law

17   and motion calendar.

18   VI.   FINAL PRETRIAL CONFERENCE

19             The Final Pretrial Conference is set for July 20, 2020,

20   at 1:30 p.m. in Courtroom No. 5.       The conference shall be
21   attended by at least one of the attorneys who will conduct the

22   trial for each of the parties and by any unrepresented parties.

23             Counsel for all parties are to be fully prepared for

24   trial at the time of the Pretrial Conference, with no matters

25   remaining to be accomplished except production of witnesses for

26   oral testimony.   Counsel shall file separate pretrial statements,
27   and are referred to Local Rules 281 and 282 relating to the

28   contents of and time for filing those statements.       In addition to
                                        3
1    those subjects listed in Local Rule 281(b), the parties are to

2    provide the court with: (1) a plain, concise statement which

3    identifies every non-discovery motion which has been made to the

4    court, and its resolution; (2) a list of the remaining claims as

5    against each defendant; and (3) the estimated number of trial

6    days.

7             In providing the plain, concise statements of

8    undisputed facts and disputed factual issues contemplated by

9    Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

10   that remain at issue, and any remaining affirmatively pled

11   defenses thereto.    If the case is to be tried to a jury, the

12   parties shall also prepare a succinct statement of the case,

13   which is appropriate for the court to read to the jury.

14   VII. TRIAL SETTING

15            A jury trial is set for September 22, 2020 at 9:00 a.m.

16   The parties estimate that the trial will last five to seven days.

17   VIII.    SETTLEMENT CONFERENCE

18            A Settlement Conference will be set at the time of the

19   Pretrial Conference.    All parties should be prepared to advise

20   the court whether they will stipulate to the trial judge acting
21   as settlement judge and waive disqualification by virtue thereof.

22            Counsel are instructed to have a principal with full

23   settlement authority present at the Settlement Conference or to

24   be fully authorized to settle the matter on any terms.    At least

25   seven calendar days before the Settlement Conference counsel for

26   each party shall submit a confidential Settlement Conference
27   Statement for review by the settlement judge.    If the settlement

28   judge is not the trial judge, the Settlement Conference
                                       4
1    Statements shall not be filed and will not otherwise be disclosed

2    to the trial judge.

3    IX.   MODIFICATIONS TO SCHEDULING ORDER

4              Any requests to modify the dates or terms of this

5    Scheduling Order, except requests to change the date of the

6    trial, may be heard and decided by the assigned Magistrate Judge.

7    All requests to change the trial date shall be heard and decided

8    only by the undersigned judge.

9               IT IS SO ORDERED.

10   Dated:   May 2, 2019

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      5
